In an action against former employees and a corporation, which two of the former employees controlled and organized, and against others to enjoin the exploitation of trade secrets and other information, and for other relief, the appeal is from so much of an order as struck certain defenses from the answer as insufficient in law (Rules Civ. Prac., rule 109, subd. 6). The Special Term granted the motion on the ground that the allegations in the defenses were merely a repetition of denials already in the answer and provable thereunder. Order insofar as appealed from affirmed, with $10 costs and disbursements. The matters alleged in the defenses were provable under the denials in the answer. They did not tend to clarify the issues and appellants were not prejudiced by the granting of the motion. Under those circumstances, reversal is not required (Thomas-Mack v. Ursula Holding Corp., 5 A D 2d 837; Margon Corp. v. Dollac Corp., 3 A D 2d 845; see, e.g., Home Ins. Co. v. Gillespie Loading Co., 222 App. Div. 67; cf. Minnesota Min. & Mfg. Co. v. Technical Tape Corp., 3 A D 2d 759). Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.